Dear Chief Manuel:
Your request for an Attorney General's opinion concerning drug asset forfeiture proceeds has been forwarded to me for research and reply.  You asked the following:
     Should drug money forfeited by courts to the Mamou Police Department be deposited in the City of Mamou's general fund or in a separate fund which is controlled by the Police Department.
The law governing the distribution of drug forfeiture monies is La. R.S. 40:2616. After certain enumerated expenses are paid, the District Attorney is required to distribute the proceeds as follows:
     (B)(3)(a) Sixty percent thereof to the law enforcement agency or agencies making the seizure, such proceeds to be used in drug law enforcement, . . .
Accordingly, such drug asset forfeiture proceeds are to be distributed to the seizing agency, in this case the Mamou Police Department.  The requirement that the proceeds must be used in drug law enforcement has been interpreted strictly by this office in other opinions dealing with drug asset forfeiture.  No portion of this money may be used for anything other than drug law enforcement.  It is our opinion that this forfeited money must be kept separate from the City's general fund and in the complete control of the law enforcement agency making the seizure.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
BY: KAREN L. GODWIN Assistant Attorney General RPI/KLG:ckj